Hines, J.
1. Tlie court did not err in instructing the jury upon the subject of malice, as is set out in the first and second grounds of the defendant’s amendment to his motion for new trial; the error assigned being, not that tliese instructions were incorrect, but that the State had failed to prove facts showing malice, there being ample evidence to authorize and require these instructions.
2. Nor were the instructions set out in the third ground of this amendment erroneous on the alleged ground that the court did not leave to the jury the question of cooling time; the court, in this ground, dealing with the right of a son to defend his mother, and his right to defend her after the danger had passed, and having, in his charge on manslaughter, expressly informed the jury that they were the judges of what was sufficient cooling time.
3. Nor did the court err in omitting to give in charge to the jury, in the absence of a timely written request, section 1031 of the Penal Code of 1910, on the subject of the caution with which confessions of guilt should be received, and of the need of corroborating evidence to convict upon a confession alone. Malone v. State, 77 Ga. 767; Sellers v. State, 99 Ga. 212 (25 S. E. 178) ; Walker v. State, 118 Ga. 34 (44 S. E. 850); Patterson v. State, 124 Ga. 408 (52 S. E. 534); Pierce v. State, 132 Ga. 27 (63 S. E. 792); Roberson v. State, 135 Ga. 654 (70 S. E. 175). In Lucas v. State, 110 Ga. 756 (4) (36 S. E. 87), the court charged upon confessions, but omitted all reference to the need of cor*81roborating evidence; and in that respect that case is different from the case at bar. Having undertaken to charge on that subject, the instruction should have been full and complete. Besides, in that case no mention is made of the earlier cases of Malone v. State, 77 Ga. 767, and Sellers v. State, supra.
No. 3286.
August 17, 1922.
4. Nor did the court err in omitting to charge on the effect of proof of the good character of the defendant, 'in the absence of proper request. Scott v. State, 137 Ga. 337 (3) (73 S. E. 575); McLendon v. State, 7 Ga. App. 687 (67 S. E. 846).
5. Nor did the court err in omitting to charge, with or without request, on the sufficiency of circumstantial evidence to authorize a conviction; the State having proved a positive confession of guilt. Eberhart v. State, 47 Ga. 598; Perry v. State, 110 Ga. 234, 238 (36 S. E. 781); Griner v. State, 121 Ga. 614 (49 S. E. 700); Smith v. State, 125 Ga. 296, 299 (54 S. E. 127); Thomas v. State, 18 Ga. App. 101 (88 S. E. 917).
6. Nor did the court commit error, in the absence of a proper request, in omitting to charge the jury that they were judges of the law and facts. Jones v. State, 136 Ga. 157 (71 S. E. 6).
7. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent.

John B. Cooper and 17. O. Cooper, Jr., for plaintiff in error.
George M. Napier, attorney-general, B. S. Boy,, solicitor-general, and Seward M. Smith, assistant attorney-general, contra.